Citation Nr: 0116012	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-18 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for the service connected 
corneal ulcer of the left eye, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran had his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service to include periods of service 
during World War II and the Korean Conflict.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO), which continued a 10 percent 
evaluation for the service connected left eye disability.


REMAND

The veteran contends that the service connected left eye 
disability has increased in severity thereby warranting a 
higher evaluation.

The service connected left corneal ulcer may be evaluated on 
the basis of impairment of central visual acuity or 
impairment of the field of vision in the left eye.  

It is noted that a Goldman Perimeter Chart dated in August 
1997 is of record, but the Board is prohibited from reaching 
its own medical opinion as to the findings shown on such 
charts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

38 C.F.R. § 4.76 provides that the usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22 1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than 2 
recordings, and when possible 3, will be made.  The minimum 
limit for this function is established as a concentric 
central contraction of the visual field to 5°.  This type of 
contraction of the visual field reduces the visual efficiency 
to zero.  Where available the examination for form field 
should be supplemented, when indicated, by the use of tangent 
screen or campimeter.

In the present case, while a Goldmann visual field graph 
dated in August 1997 has been associated with the record, the 
evidence of record fails to provide the requisite medical 
findings required to rate the veteran's disability under 
Diagnostic Code 6080 as it does not show the average 
contraction of the remaining degrees of the visual field of 
the left eye.  As noted above, neither the RO nor the Board 
itself may interpret the Goldmann visual field charts; to do 
so would constitute an unsubstantiated medical conclusion.  
See Colvin, supra; Santiago v. Brown, 5 Vet. App. 288, 292 
(1993) (distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as factfinder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).

Thus, based upon the above discussion, it is the opinion of 
the Board that a thorough and contemporaneous medical 
examination should be afforded the veteran in order to 
ascertain and clarify the current level of disability 
associated with his service-connected left eye disability.  
See 38 C.F.R. § 3.326.  When, during the course of review, it 
is determined that further evidence or clarification of the 
evidence is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken. 38 
C.F.R. § 19.9.  This duty to assist includes conducting a 
thorough and contemporaneous medical examination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the service connected left eye 
disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder.  
Once obtained, all records should be 
permanently associated with the claims 
file.  

2.  Following the above development, the 
veteran should be afforded a 
comprehensive VA ophthalmology 
examination in order to determine the 
degree of visual acuity loss and visual 
field loss associated with the service-
connected left eye disorder.  The 
ophthalmologist must be familiar with the 
use of a Goldmann Perimeter Chart as 
found at 38 C.F.R. § 4.77. All indicated 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  In particular, measurement of 
central visual acuity should reflect best 
obtainable corrected distant vision.  
Visual field loss should be reported in 
accordance with 38 C.F.R. §§ 4.76, 4.76a.  
In this regard, the examiner must be 
provided with a legible copy of 
regulations at 38 C.F.R. § 4.76.  The 
claims folder, to include a copy of this 
Remand, must be provided to the examiner 
in connection with the examination.  The 
examiner is specifically requested to 
interpret and express in numerical terms 
all graphical representations of test 
results to include the average concentric 
contractions of the field of vision of 
the left eye as necessary to rate the 
veteran's disability.  The examination 
report should be typed and should include 
the complete rationale for all opinions 
expressed.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




